DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5, filed 07/06/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pg. 5-8, filed 07/06/2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made.

Claim Objections


Claims 1, 12, and 15 are objected to because of the following informalities:
For better clarity, claims 1, 12, and 15 should be amended to recite “a resin comprising: an acid copolymer of an alkylene monomer and a monomer having an acid side group; and at least about 0.1 wt% by total weight of the resin is an acrylate copolymer of an alkylene monomer and an alkyl (meth)acrylate monomer…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Livengood et al. (US 2002/0197550 A1).

Before continuing with the teachings of Livengood, it should be noted that the current phrasing of independent claims 1, 12, and 15 does not preclude the “acid copolymer” from being the same as the “acrylate copolymer”, since both are comprised of the same monomers (see also instant claim 11).
Livengood teaches a random copolymer and its use to compatibilize the components of mixtures of immiscible polymeric materials used in the preparation of toner formulations (Abstract). It is known that block and graft copolymers can serve to compatibilize the constituents of toner compositions. To be effective, the compatibilzing block or graft copolymer must possess segments with chemical structures or solubility parameters similar to or the same as those of the polymers being blended, and a sufficient amount of the compatibilizing polymer must be located at the interface of the polymer phases ([0021]). The toner comprises a primary resin (i.e. toner resin) and at least one additional polymeric component comprising a wax release agent, plus an effective amount of a random copolymer compatibilizer ([0058]). More preferably, the toner composition is made from a mixture of a styrene/acrylate copolymer primary resin and a polyethylene or paraffin wax as an internal release agent. During the formulation of this toner composition, an ethylene/n-butyl acrylate random copolymer is added as a compatibilizer ([0077]). 
In experimental example 6, 4 parts by weight of polyethylene wax and 3.0 parts by weight of a high molecular weight 30/70 weight percent ethylene/n-butyl acrylate random copolymer as a compatibilizer were used (which reads on the limitations recited in claims 1, 4-8, 11, 12, and 15). The finished toner performed satisfactorily in rendering images ([0073], [0085], Fig. 5b). Therefore, the ethylene/n-butyl acrylate random copolymer makes up ((3 parts copolymer) / (3 parts copolymer + 4 parts polymeric wax)) = 42.86% by weight of the polymeric component comprising the wax release agent plus the random copolymer compatibilizer (which reads on the limitations of claims 1, 9, 12, and 15).






Livengood is silent to teach a liquid toner comprising the ethylene/n-butyl acrylate random copolymer compatibilizer, however, Livengood also teaches that the compatibilizer is operative with virtually any toner or developer, dry or liquid, having an organic binder or toner resin or the equivalent ([0094]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the high molecular weight 30/70 weight percent ethylene/n-butyl acrylate random copolymer compatibilizer in a liquid ink composition, while still expecting the finished ink to perform satisfactorily in rendering images.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stolin Roditi et al. (US 2015/0118448 A1).

Stolin Roditi teaches a liquid electrophotographic ink comprising a liquid vehicle, an ethylene acid copolymer, and an ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer (Abstract). In the teachings of Stolin Roditi, “(meth)acrylic” means acrylic and/or methacrylic ([0013]) and “copolymer” refers to a polymer that is obtainable from two monomers ([0014]). The liquid vehicle may act as a dispersing medium for the other components in the ink. For example, the liquid vehicle can be a hydrocarbon-based liquid such as isoparaffins commercially known as Isopar (by Exxon Mobil Corporation) ([0021]). Therefore, the liquid vehicle of Stolin Roditi corresponds to the carrier liquid of the claimed invention (recited in claim 1).
Furthermore, the ethylene acid copolymer of Stolin Roditi corresponds to the acid copolymer of the claimed invention (recited in claims 1-2, 11-12, and 15). Stolin Roditi teaches that the ethylene acid copolymer preferably has an acid number between 70 and 130 mgKOH/g when measured according to ASTM D1386 ([0023]). The amount of the acid monomers is included between 10% and 25% by weight over the weight of the copolymer ([0025]). The ethylene acid copolymer is obtainable by copolymerizing ethylene with an acid monomer selected from acrylic and/or methacrylic acid (which reads on the limitation recited in claim 11) ([0025]). Suitable ethylene acid copolymers that are commercially available include the Nucrel family of ethylene/(meth)acrylic acid copolymers (e.g. Nucrel 925/2906/2806/699/599/960) ([0026]). 
Similarly, the ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer of Stolin Roditi corresponds to the acrylate copolymer of the claimed invention (recited in claims 1, 3-12, and 15). Stolin Roditi teaches that the ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer is obtainable by copolymerizing ethylene and (meth)acrylic acid C1-10 alkyl ester monomers (which reads on the limitations recited in claims 4-6) ([0028]). The C1-10 alkyl ester monomer can more specifically be a C1-6 alkyl ester or a C1-4 alkyl ester, and is preferably butyl (which reads on the limitations recited in claims 5 and 7) ([0029]). When the alkyl is butyl, it can be any one of normal, iso- and/or tert-butyl ([0029]). Suitable ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymers that are commercially available include Elvaloy AC 1820, Elvaloy AC 12024S, and Elvaloy AC3427 ([0032]). In these commercial examples, the amount of the (meth)acrylic acid C1-C10 alkyl ester is present from 20% by weight to 27% by weight of the copolymer (which reads on the limitation recited in claim 3). The ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer may be present in an amount between 5% and 10% by weight over the weight of ink solids (which reads on the corresponding ranges of the limitations recited in claims 1, 9-10, 12, and 15) ([0033]). 
The combined amount of the ethylene acid copolymer and the ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer may constitute between 1% and 100% by weight over the weight of the ink solids ([0037]). In one example, the acid copolymer was provided in an amount between 50% and 80% by weight over the weight of the ink solids (which reads on the limitation recited in claim 2) ([0040]). 
Stolin Roditi also teaches a method for manufacturing the ink and a method for performing a liquid electrophotographic process by printing a substrate with the ink (Abstract). The method includes steps of forming ink particles by mixing the ethylene acid copolymer with the ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer in the presence of a liquid vehicle, and grinding the particles obtained in the previous step until the desired particle size is achieved (which reads on the limitations recited in claims 12-13) ([0056]-[0058]). This combination has been found to lead to a drastic reduction of the viscosity of the resulting mixture. Accordingly, it is possible to achieve a given viscosity by using significantly lower amount of liquid vehicle and/or with more economically effective grinding temperature profiles. This allows for grinding the ink to target particle size in a shorter time and with less energy, hence achieving an increased grinding efficiency ([0064]). 
Additionally, reducing the grinding time and energy entails preserving the grinding equipment as supported by the reduced amount of metal content in the ink that is ground. The reduction in viscosity allows for grinding inks containing a significantly increased amount of non-volatile solids (NVS) as the viscosity of these inks does not exceed the technical specifications required by existing grinding devices ([0064]). Ink concentrations higher than those that may be achieved with existing concentration techniques can be obtained. For example, inks having a non-volatile solids content is higher than 60% by weight over the weight of the ink (which reads on the limitation recited in claim 14) ([0064]). This combination has also been found to improve ink transfer properties in electrostatic printing processes compared to LEP inks that do not contain it ([0064]). Therefore, inks containing an ethylene/(meth)acrylic acid C1-10 alkyl ester copolymer as defined in the present disclosure are advantageous over inks that do not contain them, such as mixtures of acid copolymers and ethylene/(meth)acrylic acid/(meth)acrylic acid ester terpolymers ([0065]).
	In example no. 1 and 2 (which are taught to be identical trials in paragraph [0091]), Nucrel 925 was used as the ethylene acid copolymer, Nucrel 2806 was used as an additional ethylene/acrylic acid copolymer, and Elvaloy AC3427 was used as the ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer in mass ratio of 72:18:10, along with Isopar L as the liquid vehicle (Table 1, [0090]-[0093]). Elvaloy AC3427 is taught to be an ethylene-co-butyl acrylate containing 27% by weight of methyl acrylate ([0032]). Even though this falls short being at least 30% by weight as required by the limitations recited in claims 1, 12, and 15, it is still exceptionally close. According to the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the viscosity of the electrophotographic ink by substituting the ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymer used in the experimental examples (Elvaloy AC3427) with other ethylene/(meth)acrylic acid C1-C10 alkyl ester copolymers, such as copolymers having a higher content of the alkyl (meth)acrylate monomer, with the goal of improving the ink transfer properties in electrostatic printing processes. The skilled artisan would have been motivated to do so in order to provide a more economically effective ink. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.
Conclusion










Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737               

/PETER L VAJDA/Primary Examiner, Art Unit 1737              
10/21/2022